Name: 74/215/EEC: Council Decision of 20 July 1972 concluding the Additional Agreement to the Agreement concerning products of the clock and watch industry between the European Economic Community and its member states and the Swiss confederation
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  Europe;  transport policy;  mechanical engineering
 Date Published: 1974-04-30

 Avis juridique important|31974D021574/215/EEC: Council Decision of 20 July 1972 concluding the Additional Agreement to the Agreement concerning products of the clock and watch industry between the European Economic Community and its member states and the Swiss confederation Official Journal L 118 , 30/04/1974 P. 0011 - 0011 Finnish special edition: Chapter 11 Volume 2 P. 0003 Spanish special edition: Chapter 11 Volume 5 P. 0109 Swedish special edition: Chapter 11 Volume 2 P. 0003 Portuguese special edition Chapter 11 Volume 5 P. 0109 COUNCIL DECISION of 20 July 1972 concluding the Additional Agreement to the Agreement concerning products of the clock and watch industry between the European Economic Community and its Member States and the Swiss Confederation (74/215/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof;Having regard to the recommendation from the Commission;Whereas it is necessary, for the proper functioning of the Agreement concerning products of the clock and watch industry between the European Economic Community and its Member States and the Swiss Confederation, signed in Geneva on 30 June 1967, that additional provisions be adopted,HAS DECIDED AS FOLLOWS:Article 1The Additional Agreement to the Agreement concerning products of the clock and watch industry between the European Economic Community and its Member States and the Swiss Confederation, is hereby concluded on behalf of the Community and the text thereof appears in the Annex.>Article 2Mr Th. C. Hijzen, acting Director-General for External Trade of the Commission of the European Communities is hereby authorized to sign, on behalf of the Council, the Agreement specified in Article 1. This Agreement shall be binding on the Community.Done at Brussels, 20 July 1972.For the CouncilThe PresidentTh. E. WESTERTERP